Citation Nr: 1143101	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 16, 2001, for the award of service connection for acquired psychiatric disorders including posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for acquired psychiatric disorders including PTSD rated as 30 percent disabling from at least May 61, 2001, to November 2, 2003.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for PTSD effective from May 16, 2001, and assigned the PTSD a 10 percent rating.  A subsequent December 2004 rating decision granted, among other things, a 30 percent rating for the Veteran's PTSD also effective from May 16, 2001.  In April 2008, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.

In February 2009, the Board issued a decision denying the Veteran's claim for an effective date earlier than May 16, 2001, for the grant of service connection for PTSD and denying his claim for a rating in excess of 30 percent for his PTSD from May 16, 2001, to November 3, 2003.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).

As to the earlier effective date claim, in a March 2011 Memorandum Decision the Court specifically reversed the Board's finding that the May 1981 rating decision that denied service connection for PTSD became final when not appealed because in November 1981 new evidence was received by the RO, within the one year period he had to appeal that rating decision, and the RO did not thereafter include this evidence in the statement of the case or supplemental statement of the case.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009).  The Court went on to say that "[i]t does not follow, however, that the appellant is necessarily entitled to an earlier effective date or any particular rating prior to November 3, 2003[,] . . . the Court will remand for determination of a new effective date in view of its holding that the 1981 rating decision remained pending and never became final."

The Board finds that the Court's holding is the law of the case.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Therefore, VA's adjudication of the claim for an earlier effective date for the grant of service connection for PTSD will not treat the October 1981 rating decision as final.

As to the rating claim, the March 2011 Memorandum Decision, in essence, set aside the February 2009 decision to the extent that it found that the Veteran was not entitled to a rating in excess of 30 percent for his PTSD from May 16, 2001, to November 3, 2003, and remanded the issue to the Board for further proceedings including whether the claimant is entitled to a higher evaluation for his PTSD from sometime in 1981 to November 3, 2003, provided that the Board finds that the claimant is entitled to a earlier effective date for the grant of service connection for his PTSD.  

In this regard, the Board notes that since issuing the February 2009 decision the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In light of Clemons, supra, the Board has recharacterized the issues on appeal as including all acquired psychiatric disorders including PTSD because at the time that the RO adjudicated the Veteran's claim of service connection for PTSD in the October 1981 rating decision the record showed that he was diagnosed with a generalized anxiety disorder.  See October 1981 VA examination.  

In December 2001, the Veteran's representative raised a claim of clear and unmistakable error (CUE) in the October 1981 rating decision that initially denied service connection for PTSD.  However, a review of the record on appeal reveals that the RO has not as yet adjudicated this CUE claim and the Court in its March 2011 decision found that the October 1981 rating decision is not final.  Therefore, the Board finds that the CUE claim is premature.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105 (2011).  Accordingly, the Board finds that no further action needs to be taken as to it before the Board adjudicates the current issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In substance, the Veteran's earlier effective date claim boils down to a claim that he should be entitled to higher evaluations for his acquired psychiatric disorders including PTSD since first filing his claim of service connection for PTSD on June 29, 1981.  

In this regard, the Board notes that the effective date for an award of compensation based on an original claim is the date of receipt of the claim by VA or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

However, while the Board agrees that the record shows that the Veteran first filed his claim of service connection for acquired psychiatric disorders including PTSD on June 29, 1981, the Board cannot determine the date entitlement arose for this disorder based on the existing record.  The Board has reached this conclusion because neither the October 1981 VA examiner, nor any other healthcare professional, thereafter provided a competent and credible medical opinion as to the relationship between the claimant's generalized anxiety disorder diagnosed at the October 1981 VA examination and his military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Accordingly, because the Board cannot determine the date entitlement arose without such an opinion, the claim for an earlier effective date for the grant of service connection for acquired psychiatric disorders including PTSD must be remanded to obtain an opinion as to the relationship between the generalized anxiety disorder diagnosed at the October 1981 VA examination and the claimant's military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for a higher evaluation for acquired psychiatric disorders including PTSD, the Board finds that this issue is inextricably intertwined with the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board finds that its adjudication must be deferred pending completion of the additional evidentiary development ordered in this remand.  

Also as to the rating claim, the Board notes that that the VA regulations governing the adjudication of psychiatric disability claims were twice amended prior to May 16, 2001.  See 53 Fed. Reg. 23 (Jan. 4, 1988) (effective Feb. 3, 1988); and 61 Fed. Reg. 52695 (Oct. 8, 1996) (effective Nov. 7, 1996).  

Specifically, the regulations in effect prior to February 3, 1988, provided as follows: 

The severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  The rating board must not underevaluate the emotionally sick Veteran with a good work record, nor must it overevaluate his condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  Ratings are to be assigned which represent the impairment of social and industrial adaptability based on all of the evidence of record. 

However, in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability.  The principle of social and industrial inadaptability as the basic criterion for rating disability from the mental disorders contemplates these abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment in earning capacity. 

Under the General Rating Formula for Psychotic Disorders, 

A 30 percent evaluation is assigned for definite impairment of social and industrial adaptability;

A 50 percent evaluation is assigned for considerable impairment of social and industrial adaptability;

A 70 percent evaluation is assigned for lesser symptomatology such as to produce severe impairment of social and industrial adaptability; and

A 100 percent evaluation is assigned for active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  See 38 C.F.R. § 4.132 (1987).

Under the General Rating Formula for Psychoneurotic Disorders, 

A 30 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is definitely impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in definite industrial impairment. 

A 50 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment. 

A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment. 

A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.   See 38 C.F.R. § 4.132 (1987).

Note (1) further indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings. 

Regulations in effect after February 3, 1988, provided as follows: 

The severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  The rating board must not underevaluate the emotionally sick Veteran with a good work record, nor must it overevaluate his condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The objective findings and the examiner's analysis of the symptomatology are the essentials. Ratings are to be assigned which represent the impairment of social and industrial adaptability based on all of the evidence of record. 

However, in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability.  The principle of social and industrial inadaptability as the basic criterion for rating disability from the mental disorders contemplates these abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment in earning capacity. 

Under the General Rating Formula for Psychotic Disorders, 

A 30 percent evaluation is assigned for definite impairment of social and industrial adaptability;

A 50 percent evaluation is assigned for considerable impairment of social and industrial adaptability;

A 70 percent evaluation is assigned for lesser symptomatology such as to produce severe impairment of social and industrial adaptability; and

A 100 percent evaluation is assigned for active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  See 38 C.F.R. § 4.132 (1989).

Under the General Rating Formula for Psychoneurotic Disorders, 

A 30 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is definitely impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in definite industrial impairment. 

A 50 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132 (1989).

Note (1) further indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  

Regulations in effect after November 7, 1996, provided as follows: 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 

A 30 percent evaluation is assigned for  occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (1997).

Therefore, since it is possible that the claimant is entitled to an effective date prior to May 16, 2001, for the grant of service connection for acquired psychiatric disorders including PTSD, the RO should provide him with updated 38 U.S.C.A. § 5103(a) (West 2002) notice that includes notice of all of these potentially applicable regulations while the appeal is in remand status.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Likewise, the supplemental statement of the case must also provide the Veteran with notice of all of these potentially applicable regulations.  38 U.S.C.A. § 19.31 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

If while in remand status the RO determines that the Veteran is entitled to an effective date prior to May 16, 2001, for the grant of service connection for acquired psychiatric disorders including PTSD, when readjudicating the rating claim it must apply these older VA regulations for the entire appeal period effective from the date of claim, February 3, 1988, and from November 7, 1996, respectively, if otherwise in order.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Given the above, the Board also finds that while the appeal is in remand status the Veteran should also be afforded an opportunity to provide VA with any outstanding psychiatric treatment records that may help his claims that are dated from 1980 to 2003.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); See also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).


Accordingly, the appeal is REMANDED to the RO for the following actions:

1. The RO should contact the Veteran and his representative and request authorizations to obtain and associate with the record all outstanding psychiatric treatment records that may help his claims that are dated from 1980 to 2003.  All actions to obtain the requested records should be documented fully in the claims file.  

2. The RO should provide the Veteran and his representative updated 38 U.S.C.A. § 5103(a) notice that includes notice of the regulations in effect for rating acquired psychiatric disorders including PTSD prior to February 3, 1988, after February 3, 1988, and after November 7, 1996.  See Dingess, supra.  

3. After undertaking the above development to the extent possible, the RO should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the generalized anxiety disorder diagnosed at the October 1981 VA examination was caused by the Veteran's military service?

b.  Is it at least as likely as not (50 percent probability or more) that any of the other acquired psychiatric disorders seen in the record (except PTSD) were caused by the Veteran's military service?

In providing answers to the above questions, the examiner is advised that the Veteran is competent and credible to report on emotional problems in-service and since that time because this symptom is observable by a lay person even when not documented in his medical records.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4. The RO should thereafter readjudicate the claim for an effective date prior to May 16, 2001, for the award of service connection for acquired psychiatric disorders including PTSD.  

5. After readjudicate the earlier effective date claim, the RO should readjudicate the claim for a higher evaluation for acquired psychiatric disorders including PTSD.

(a) If the RO granted the Veteran's claim for an effective date prior to May 16, 2001, for the grant of service connection for acquired psychiatric disorders including PTSD, such readjudication should take into account the regulations in effect for rating acquired psychiatric disorders including PTSD prior to February 3, 1988, after February 3, 1988, and after November 7, 1996, for the entire appeal period, respectively, if otherwise in order.  See Kuzma, supra. Such readjudication should also take into account whether further "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

(b) If the RO denied the Veteran's claim for an effective date prior to May 16, 2001, for the grant of service connection for acquired psychiatric disorders including PTSD, such readjudication should only into account only the regulations in effect for rating acquired psychiatric disorders including PTSD after November 7, 1996.  Such readjudication should also take into account whether further "staged" ratings are appropriate from May 16, 2001, to November 2, 2003.  Fenderson, supra.

6. The RO should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including notice of the regulations in effect for rating acquired psychiatric disorders including PTSD prior to February 3, 1988, after February 3, 1988, and after November 7, 1996.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

